DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 06/29/2022 in response to the Advisory Action on 06/14/2022. Claims 1,4, 6-8, 11, 13-14 and 21-26 are pending in the application and have been examined. Claims 3, 5, 10, 12, 16-20 have been canceled. As such, claims 1,4, 6-8, 11, 13-14 and 21-26 have been reconsidered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 05/31/2022 has been correspondingly accepted and considered in this Office Action. Claims 1,4, 6-8, 11, 13-14 and 21-26  have been examined. Claims 3, 5, 10, 12, 16-20  have been cancelled.
Allowable Subject Matter
In view of Applicant’s amendments to independent Claims 1, 4, 8, 11 and 23 and newly added independent claim 24, the previous rejections of Claims 1, 4, 8, 11 and 23 under 35 U.S.C. § 103 are respectfully reconsidered, and hereinafter addressed as follows. 
Applicant’s Remarks filed 05/31/2022 is respectfully reconsidered as follows.
Applicant’s arguments with respect to claim 1 state that
“Jorgensen fails to teach or suggest the claimed specifics of “inputting the clean
speech and the enhanced speech to a first filter bank where speeches are divided into sub-
bands, and obtaining a time signal of each sub-band corresponding to the clean speech and a time signal of each sub-band corresponding to the enhanced speech that are output from the first Filter bunk” and “inputting the temporal amplitude envelope signal of the clean speech, the temporal amplitude envelope signal of the enhanced speech, and the temporal distortion signal to a second filter bank, and obtaining a modulation power spectrum corresponding to the clean…. and calculating a signal-to-distortion ratio (SDR) between the clean speech and the distortion signal, as the difference component, based on the modulation power spectrum corresponding to the clean speech and the modulation power spectrum corresponding to the distortion signal.”
	
Applicant’s arguments above with respect to claim 1 have been reconsidered and found persuasive.
Claims 1, 4, 8, 11 and 23 and newly added independent claim 24 are found allowable over the prior art of record for at least the following rationale.
	At best, Anderson et. al. (US Patent 10,057,693) teaches a method for predicting speech intelligibility for hearing aids using clean and enhanced speech (see Anderson, ).
	Further, Jørgensen, S. et. al.., “Predicting speech intelligibility based on the signal-to-noise envelope power ratio after modulation-frequency selective processing,” The Journal of the Acoustical Society of America, Vol. 130, No. 3, September 2011, pp. 1475-1487 where Jørgensen has been cited in the IDS submitted on 02/03/2020 teaches intelligibility prediction is then based on the envelope power SNR at the output of modulation filter bank (see Jørgensen, pg.2 ).
	Further, Shiga (US Patent 9,842,607) teaches improving speech intelligibility through spectrum shaping based on envelope curve of spectrum (see Shiga, col4 lines 55 -68).
	Further T. Irino, et. al. , "Dynamic, Compressive Gammachirp Auditory Filterbank for Perceptual Signal Processing," 2006 IEEE International Conference on Acoustics Speech and Signal Processing Proceedings, 2006, pp. V-V teaches Dynamic, Compressive Gammachirp Auditory Filterbank (see Irino, pg. V-135, col2, pg. V-136 col 1).
	Additionally, Zeng et. al. (US Patent 8,098,859) teaches amplitude modulation processor
to increase amplitude modulation in different frequency bands based on subjects' temporal modulation transfer function (see Zeng, col 3 lines 55- col 4 lines 21).
Notwithstanding, Anderson, Jørgensen, Shiga, Irino, and Zeng’s teachings still fail
to teach or fairly suggest either individually or in a reasonable combination the recited
limitations in the independent Claims 1, 4, 8, 11 and 23 and 24 as specifically recited.
Please, see additional references in form PTO-892 for more details.
Similarly, dependent Claims 6-7, 25-26, 13-14 and 21-22, further limit allowable independent Claims 1 ,4, 8  and 11 correspondingly, and thus said claims are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. H. Taal, et. al. , "An Algorithm for Intelligibility Prediction of Time–Frequency Weighted Noisy Speech," in IEEE Transactions on Audio, Speech, and Language Processing, vol. 19, no. 7, pp. 2125-2136, Sept. 2011 teaches Short-Time Objective Intelligibility (STOI) and compares the spectro-temporal modulation envelopes of the clean and degraded speech signals over short-time segments (see Taal, pg. 2127 sect II ).
Yamamoto, K., et al., “Speech intelligibility prediction based on the envelope power spectrum model with the dynamic compressive gammachirp auditory filterbank,” Interspeech 2016, San Francisco, USA, September 8-12, 2016, pp. 2885-2889 (cited in IDS) teaches the calculation of the SNR using dynamic compressive gammachirp filter bank (see Yamamoto, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656